150 Ga. App. 318 (1979)
257 S.E.2d 385
ANDERSON
v.
THE STATE.
57956.
Court of Appeals of Georgia.
Submitted May 29, 1979.
Decided June 13, 1979.
Fred A. Gilbert, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, H. Allen Moye, Assistant District Attorneys, for appellee.
DEEN, Chief Judge.
Fred Anderson was tried and convicted of burglary and sentenced to serve five years in a state penitentiary. He brings this appeal following the denial of his motion for a new trial.
1. The trial court's charge on reasonable doubt was not erroneous. "It is well settled by case law that the charge of the court must be taken in its entirety when considering its impact upon the jurors." Dyke v. State, 232 Ga. 817, 825 (209 SE2d 166) (1974). When the charge in the present case is taken as a whole, the jury was clearly informed of the correct applicable law as to what constitutes a reasonable doubt.
2. The trial court did not restrict appellant's right to a thorough and sifting cross examination. After objection by the district attorney, the trial judge ruled: "I sustain your objection don't argue with the witness. You have a right to cross-examine and not argue with him." The court in no way prevented appellant from eliciting the information he sought from the witness.
3. After examining the record, we find the verdict was supported by the evidence. See Sheppard v. State, 235 Ga. 89 (218 SE2d 830) (1975).
Judgment affirmed. Birdsong and Carley, JJ., concur. Shulman, J., not participating.